Name: Commission Regulation (EC) No 2649/98 of 9 December 1998 amending Regulation (EC) No 2107/98 imposing provisional anti-dumping duties on imports of polypropylene binder or baler twine originating in Poland, the Czech Republic, Hungary and Saudi Arabia and accepting undertakings offered by certain exporters in connection with those imports
 Type: Regulation
 Subject Matter: competition;  industrial structures and policy;  trade;  cooperation policy
 Date Published: nan

 EN Official Journal of the European Communities10. 12. 98 L 335/41 Country Company Provisional duty to be imposed in the event of a breach of the undertaking (%) TARIC additional code COMMISSION REGULATION (EC) No 2649/98 of 9 December 1998 amending Regulation (EC) No 2107/98 imposing provisional anti-dumping duties on imports of polypropylene binder or baler twine originating in Poland, the Czech Republic, Hungary and Saudi Arabia and accepting undertakings offered by certain exporters in connection with those imports THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 384/96 of 22 December 1995 on protection against dumped imports from countries not members of the European Community (1), as last amended by Regulation (EC) No 905/98 (2), and in particular Article 8(1) thereof, After consulting the Advisory Committee, Whereas: A. PREVIOUS PROCEDURE (1) The Commission, by Regulation (EC) No 2107/ 98 (3), imposed provisional anti-dumping duties on imports into the Community of polypropylene binder or baler twine originating in Poland, the Czech Republic, Hungary and Saudi Arabia, and accepted undertakings offered by certain exporters in connection with those imports. Hungary Partium 70 Rt. 12,1 8581 Tiszai Vegyi Kombi- nat Rt. 26,4 8582 B. AMENDMENT Elso Magyar Kender- fono Rt. 32,9 8583 (2) Following the imposition of the provisional anti- dumping duties, the Czech producer Juta a.s., Dvur Kralove nad Labem, offered an undertaking pursuant to Article 8(1) of Regulation (EC) No 384/ 96, and requested that it should be treated in the same way as Hungarian producers from which price undertakings have been accepted by Regula- tion (EC) No 2107/98. The Commission consid- ered that the undertaking offered by the Czech producer was acceptable, HAS ADOPTED THIS REGULATION: Article 1 The undertaking offered by Juta a.s., Dvur Kralove nad Labem, Czech Republic, in connection with the anti- dumping proceeding concerning imports of polypropy- lene binder or baler twine originating, inter alia in the Czech Republic, and falling within CN code ex 5607 41 00 (TARIC code 5607 41 00*10), is hereby accepted. Article 2 Article 2(3) of Regulation (EC) No 2107/98 shall be replaced by the following: 3. Imports made within the context of the under- takings offered and accepted shall be declared under the following TARIC additional codes: Czech Republic Juta a.s. 24,9 8596' Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. (1) OJ L 56, 6. 3. 1996, p. 1. (2) OJ L 128, 30. 4. 1998, p. 18. (3) OJ L 267, 2. 10. 1998, p. 7. EN Official Journal of the European Communities 10. 12. 98L 335/42 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 December 1998. For the Commission Leon BRITTAN Vice-President